DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/202,277, application filed on 03/15/2021.  
3.	Claims 1-19 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 08/31/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
5.            35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.            Claims 1-19 are rejected under 35 U.S.C. 101 because:  
7.  	The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The rationale for the determination of the patent ineligibility of the current claims is explained below.  The recited “generating a plurality of vectors ….”, “synthesizing the plurality of composite vectors ….”, “generating a timing characterization ….” etc., step(s) is/are broadly and reasonably interpreted as an abstract idea.  The said recited steps are interpreted as directed an abstract method and system involving merely the collection and manipulation of data.  The claim fails to specifically recite specific hardware or circuit(s) or circuit components, or a fabricating or manufacturing step that might provide something more significant beyond merely reciting an abstract set of steps.  Rather, these limitations require no more than a generic computer.  It is noted that Alice made it clear that different statutory categories should not be treated differently with regard to analysis of eligible subject matter and merely performing the steps on a computer system was not sufficient for patent eligibility.  (Please see: Synopsys v. Mentor Graphics Corp. 839 F.3d 1138, 120 U.S.P.Q.2d 1473 (Fed. Cir. 2016), “Generating a logic circuit/network from a hardware independent description”).
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer and (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. See Alice Corp v. CLS Bank Int 7, 134 S.Ct. 2347, 2350 (2014). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
8.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.          Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hamilton et al. (US PG Pub No. 2007/0083831).

10.          With respect to claim 1, Hamilton teaches:
determining a plurality of vectors of logical parameters for a plurality of IP arrangements (see configuration of parameters for IP, Fig 2, @ 210; see arrangement of IP components and sub-components, logical view, paragraph [0060-0065]); 
determining a plurality of vectors of physical parameters for the plurality of IP arrangements (see parameters for plurality of IP arrangements, Figure 2, paragraph [0060-0065]; see scenarios, Figure 5 @ 562; see instances of core and IP, Figure 2b @ 226); 
generating a plurality of composite vectors based on the plurality of vectors of physical parameters and the plurality of vectors of logical parameters (logical parameters for IP, Fig 2, @ 210; see arrangement of IP components and sub-components, logical parameters, paragraph [0060-0065], Figure 2, 2b); 
synthesizing the plurality of composite vectors to generate a gate level netlist for each combination of the plurality of vectors of physical parameters and the plurality of vectors of logical parameters (logical parameters for IP, Fig 2, @ 210; see arrangement of IP components and sub-components, logical parameters, paragraph [0060-0065], Figure 2, 2b);
generating a timing characterization for each gate level netlist to produce a plurality of timing characterizations (after gate-level netlist, generating timing, area, power measurements, Figure 2b @ 234); and 
updating the training set using data selected from a set including at least one of: 
the plurality of vectors of logical parameters; the plurality of vectors of physical parameters; the plurality of composite vectors; and the timing characterization (see iterations of determining parameters and timing model development, Fig 4, @ 440).

11.          With respect to claim 2, Hamilton teaches:
wherein the logical parameters include a plurality of input ports for the IP block (see input and output ports, IP block and logical core, implementation of logic gates, paragraph [0035-0040]).

12.          With respect to claim 3, Hamilton teaches:
wherein the logical parameters include a plurality of output ports for the IP block (see input and output ports, IP block and logical core, implementation of logic gates, paragraph [0035-0040]).

13.          With respect to claim 4, Hamilton teaches:
wherein the physical parameters include library data for the IP block that is used in the step of synthesizing (see input and output ports, IP block and logical core, implementation of logic gates, paragraph [0035-0040]).

14.          With respect to claim 5, Hamilton teaches:
producing a plurality of characterizations for each synthesis that includes data for at least one of performance, power, and area (after gate-level netlist, generating timing, area, power measurements, Figure 2b @ 234).

15.          With respect to claim 6, Hamilton teaches:
compressing a plurality of timing arcs between input ports of the IP block and output ports of the IP block (see timing arcs, critical paths in each logic sub-component, paragraph [0060-0066]).

16.          With respect to claim 7, Hamilton teaches:
wherein compressing the plurality of timing arcs includes selecting a representative timing arc from the plurality of timing arcs (timing arcs, critical paths in each logic sub-component, paragraph [0060-0066]).

17.          With respect to claim 8, Hamilton teaches:
wherein the representative timing arc is the slowest timing arc (timing arcs, critical paths in each logic sub-component, paragraph [0060-0066]).

18.          With respect to claim 9, Hamilton teaches:
storing each of the plurality of characterization in a database (timing arcs, critical paths in each logic sub-component, paragraph [0060-0066]).

19.          With respect to claim 10, Hamilton teaches:
wherein the physical synthesis is derived using a gate level net list (synthesizing to create gate-level netlist, Figure 2b @ 228).

20.          With respect to claim 11, Hamilton teaches:
converting non-numerical parameters into numerical representation (paragraph [0035-0040], [0060-0066], Figures 2 and 2b).

21.          With respect to claim 12, Hamilton teaches:
running a machine learning algorithm using the set of input parameters to derive one or more characteristic estimations for the IP block (see machine for control-oriented IP sub-components, para 20-22).

22.          With respect to claim 13, Hamilton teaches:
using the plurality of timing characterizations, stored in a database, to train a prediction model; and predicting a timing characterization for a sample IP block using the timing characterizations (paragraph [0035-0040], [0060-0066], Figures 2 and 2b).

23.          With respect to claim 14, Hamilton teaches:
generate a plurality of composite vectors based on physical parameters and logical parameters (logical parameters for IP, Fig 2, @ 210; see arrangement of IP components and sub-components, logical parameters, paragraph [0060-0065], Figure 2, 2b); 
synthesize the plurality of composite vectors to generate a gate level netlist for each of the plurality of composite vectors; generate a timing characterization for each gate level netlist to produce a plurality of timing characterizations (see synthesizing to create gate-level netlist, Figure 2b @ 228); 
add at least one acceptable result to the training set, which is selected from a set of values including: 
the plurality of vectors of logical parameters; the plurality of vectors of physical parameters; the plurality of composite vectors, and the timing characterization (see iterations of determining parameters and timing model development, Fig 4, @ 440); and 
run a machine learning algorithm, which is trained using the training set, for an IP block to derive one or more characteristic estimations for optimizing the IP block (see machine for control-oriented IP sub-components, para 20-22).

24.          With respect to claim 15, Hamilton teaches:
wherein execution of the code further causes the system to select a representative timing arc from a plurality of timing arc, wherein each timing arc is a timing delay between a plurality of input ports and a plurality of output ports of an IP block (input and output ports, IP block and logical core, implementation of logic gates, paragraph [0035-0040]).

25.          With respect to claim 16, Hamilton teaches:
wherein the representative timing arc is the slowest (timing arcs, critical paths in each logic sub-component, paragraph [0060-0066]).

26.          With respect to claim 17, Hamilton teaches:
generate a plurality of composite vectors based on physical parameters and logical parameters; synthesize the plurality of composite vectors to generate a gate level netlist for each of the plurality of composite vectors (timing arcs, critical paths in each logic sub-component, paragraph [0060-0066]); 
generate a timing characterization for each gate level netlist to produce a plurality of timing characterizations (after gate-level netlist, generating timing, area, power measurements, Figure 2b @ 234); 
run a machine learning algorithm, which is trained using the training set, on the set of input parameters; and derive one or more characteristic estimations for optimizing the IP block design used in a system-on-chip (SoC) planning tool (see machine for control-oriented IP sub-components, para 20-22; see SoC implementation for IP generation, para 22).

27.          With respect to claim 18, Hamilton teaches:
wherein execution of the code further causes the system to add at least one of the plurality of vectors of logical parameters, the plurality of vectors of physical parameters, the plurality of composite vectors, and the timing characterization to the training set (see iterations of determining parameters and timing model development, Fig 4, @ 440).

28.          With respect to claim 19, Hamilton teaches:
wherein execution of the code further causes the system to add at least one of the plurality of vectors of logical parameters, the plurality of vectors of physical parameters, the plurality of composite vectors, and the timing characterization to the training set when an acceptable result is obtained (after gate-level netlist, generating timing, area, power measurements, Figure 2b @ 234).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851